Citation Nr: 0302564	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from April 8, 1980, to July 
28, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2000, a statement of the 
case was issued in November 2000, and a substantive appeal 
was received in December 2000.


REMAND

In late December 2002, prior to transfer of the claims file 
to the Board, the veteran's representative submitted a 
written request for an RO hearing.  Under the circumstances, 
the Board may not properly proceed with appellate review at 
this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

Take appropriate action to schedule the 
veteran for an RO hearing.  After the 
hearing is held, or in the event the 
veteran cancels the hearing or fails to 
report, the claims file should be 
returned to the Board after compliance 
with any necessary assistance to the 
veteran and procedural due process, 
including (if necessary) issuance of a 
supplemental statement of the case. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




